Judgment affirmed, with costs, on the ground that, upon the plaintiff’s own ease, the sole proximate cause of the collision was, as matter of law, the disobedience of Stinard to the command of the statute  providing for the maoagement of ears at a street intersection. (Shirley v. Larkin, 239 N. Y. 94.) We think -the decision of the trial judge was right, though the rule of law upon which he based that decision has since been disapproved by this court in Gochee v. Wagner (232 App. Div. 401), decided May 13, 1931. A11 concur. Present — Sears, P. J., Crouch, Taylor, Edgeomb and Thompson, JJ.